Citation Nr: 1439257	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for multilevel degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a lumbar spine disability and assigned a noncompensable rating.  Subsequent to that decision, jurisdiction was transferred to the RO in Detroit, Michigan.  
In his September 2011 substantive appeal (VA Form 9) the Veteran requested a hearing before a Veterans Law Judge at the RO.  Despite receiving adequate notice of that hearing by way of a letter in May 2013, the Veteran failed to appear for his scheduled hearing.  As such, the Board considers the Veteran to have withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2013).

In March 2012, the RO issued a rating decision which increased the evaluation for the service-connected lumbar spine disability to 10 percent disabling.

This matter was previously before the Board in February 2014, where it was remanded to provide the Veteran a VA examination.  There has been substantial compliance with the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2014.  At the time of the examination, he reported that he was being treated by a chiropractor for his lumbar spine disability.  However, the treatment records have not been associated with the claims file.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any medical treatment for his lumbar spine disability and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

